Porter, J.,
delivered the opinion of the court. The plaintiffs entered into a written contract with the defendant, to do certain work therein specified, on a house he was building at La Fourehe; he discharged them before they had completed their contract; they sue him, to recover the value of their labor, which they estimate at $600.
The defence rests principally on an alleged failure of the defendants to comply with the stipulations contained in their agreement; there is also in the answer, a claim in recon-vention, for $179 72.
The plaintiffs meet, that defence by an allegation, that it was through the defendant’s fault, they did not comply with their contract.
To this point the testimony appears to have been principally directed in the court below, and a perusal of the evidence has satisfied us the judge did not err in the conclusions which he drew from it.
Conrad for the plaintiffs, Morel for the defendant.
Nor did he err in the sum which he allowed * for the work done by them. This part ol the judgment is complained of by both parties; but the judge, in our opinion, drew the line correctly between the conflicting testimony which the case exhibits.
The plaintiffs have prayed that the judgment may be affirmed, with ten per cent, damages, for the frivolous appeal. We do not think the case one which calls for the application of this penalty. When the evidence is contradictory, either party has a right to ask the judgment of this court, and it cannot be considered a frivolous appeal, which brings such a case before us.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be affirmed with costs.